l

 

1 MCGREGOR W. SCOTT
United States Attorney ' ,
2 MATTHEW G. MORRIS nF(~ -| g 2018

 

 

Assistant United States Attorney 1
3 501 I Street, Suite 10-100 0LERK, U.S;_D!S“'r’§§: RT
Sacramento, CA 95814 :A°TERN °‘STF"CT ““’ \ L' °RN'A
4 Telephone: (916) 554-2700 oepurvcienn

Facsimile; (916)554-2900

6 Attorneys for Plaintiff
United States of America

7
8 IN THE UNITED STATES DISTRICT COURT
9 EASTERN DISTRICT OF CALIFORNIA

10

IN THE MATTER OF THE APPLICATION CASE NO: 3:12-SW-40-CMK
11 OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNINGI [PROPOSED] ORDER TO UNSEAL SEARCH

12 WARRANTS AND SEARCH WARRANT
2810 BECHELLI LANE SPACE A, REDDING AFFIDAVITS

13 CALIFORNIA

 

 

 

14
15 Upon application of the United States of America and good cause having been Shown,
16 IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
17 ~ < \ '
Dated: /j’_ / § `/ <;`{// § ' //%////” /%//7
18 ' `/ /‘Thedenorable mund/FT Br"ennan
19 UNITED STA ES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

[PRoPoSED] ORDER To UNSEAL SEARCH WARRANTS

 

 

 

 

